Citation Nr: 1755847	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-41 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1947 to October 1951. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the November 2015 Substantive Appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704 (e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back injury

The Veteran contends that during active duty service, he was treated for a back injury while on ship.  Specifically, in the March 2017 substantive appeal, the Veteran reported that he fell backwards from a ladder and 30 gallons of water fell on him, and he ended up in sick bay for five days.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

According to VA treatment records dated in September 2016, the Veteran has lower back pain and a history of fusion surgery in 1956 and 1981.  Service records reflect that the Veteran was in an automobile accident in August 1949 wherein he sustained a left elbow injury for which service connection is in effect.  As noted above, the Veteran reported that he fell while in service.  Service treatment records are negative for any back complaints or disability.  Nonetheless, the Veteran is competent to describe symptoms of a back injury and assert that they are due to his service.  To date, he has not been provided an examination for his claimed disability.  Therefore, a VA examination should be provided regarding his claim. 

The record currently contains VA treatment records dated from 2009 through September 2016.  According to the October 2015 Statement of the Case, it was noted that treatment reports from Central Texas VA Healthcare System for November 1996 to October 2015 were of record.  Prior to any examination, the AOJ should ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and obtain those records, to include any outstanding VA treatment records dated from November 1996 to the present.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and after obtaining any necessary authorizations, obtain those records, if any. 

2.  Obtain all outstanding VA Medical Center records of treatment received from November 1996 to the present.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of the claimed back injury.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

After conducting an examination, the examiner is asked to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability began during active service or is otherwise related to service or any incident of service, or with regard to any diagnosed arthritis, began within one year after discharge from active service?

The examiner should reference the lay statements provided and submitted by the Veteran in support of the claim.  

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal in consideration of all evidence added to the record since the February 2017 (SSOC).  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with an SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




